              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                           1:19 CR 131

UNITED STATES OF AMERICA             )
                                     )
                                     )                 ORDER
v.                                   )
                                     )
JAMES ROBERT WEST, II,               )
                                     )
                 Defendant.          )
______________________________       )

      This matter is before the Court on Defendant’s Motion for Pretrial

Release (“Motion for Release” Doc. 55) and the Government’s Motion to Dismiss

Motion for Pretrial Release (“Motion to Dismiss” Doc. 57). A hearing on the

motions was held on March 10, 2021. At the conclusion of that proceeding, the

undersigned ruled on the motions orally. This Order follows and memorializes

the disposition in further detail.

I.    Relevant Background

      A Bill of Indictment filed on December 3, 2019 charged Defendant with

sexual contact with a person less than 12 years old in violation of 18 U.S.C. §§

2241(c) and 1153 (Count 1) and abusive sexual contact in violation of 18 U.S.C.

§§ 2244(a)(5) and 1153 (Count 2). (Doc. 1).

      On December 9, 2019, Defendant made his initial appearance during

which counsel was appointed for him and the Government moved for pretrial




     Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 1 of 7
detention. Assistant Federal Public Defender Emily Jones was assigned to

represent Defendant.

     On December 11, 2019, Defendant was arraigned, and a detention

hearing was held. Later that day, the undersigned entered a Sealed Order

granting the Government’s Motion for Detention (“Detention Order” Doc. 8).

     On May 4, 2020, Ms. Jones filed an unopposed motion to withdraw as

counsel for Defendant in light of the appearance of retained counsel Jack

Stewart. That motion was allowed by text order the same day.

     On August 14, 2020, a Plea Agreement and a Factual Basis were filed

and a Rule 11 hearing was scheduled for August 21, 2020. That hearing was

subsequently continued to August 24, 2020.

     On August 24, 2020, an Amended Plea Agreement and an Amended

Factual Basis were filed. Defendant’s plea hearing was initiated that same day

but was not completed and his guilty plea was rejected.

     On August 25, 2020, Mr. Stewart filed an unopposed motion to withdraw.

     During a hearing on August 28, 2020, Mr. Stewart’s motion was allowed,

and the Office of the Federal Defender was directed to assign new counsel for

Defendant.

     On August 31, 2020, Attorney Rich Cassady was assigned to represent

Defendant. Upon motion of Mr. Cassady, Joshua Nielsen was subsequently

appointed as second-chair counsel.

                                      2

     Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 2 of 7
      The trial of Defendant’s case began on March 1, 2021. At the conclusion

of the evidence, the District Court reserved ruling on an oral Rule 29 Motion

and a Renewed Rule 29 Motion by Defendant. Subsequently, the jury was

unable to reach a verdict and, on March 3, 2021, a mistrial was declared.

      Defendant’s Motion for Release was filed on March 8, 2021 and a hearing

was scheduled for March 10.

      The Government’s Motion to Dismiss was filed on March 9. The

Government also filed a Motion to Allow Alternative to Hearing Victim in

Court (Doc. 58), through which the Government requested that the victim’s

mother be allowed to attend, and be heard during, the hearing on March 10 by

electronic means. The undersigned granted that motion in part by text order

the same day.

II.   Discussion

      A. Applicable Legal Standard

      Defendant’s Motion for Release requests that Defendant be released

pending further proceedings. The Government’s Motion to Dismiss argues that

Defendant has not made the requisite showing under 18 U.S.C. § 3142 (f) and

therefore that Defendant’s Motion for Release should be dismissed. Neither

party objected to the court considering both motions simultaneously during the

hearing.



                                      3

      Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 3 of 7
      Pursuant to 18 U.S.C. § 3142, a detention hearing “may be reopened,

before or after a determination by the judicial officer, at any time before trial

if the judicial officer finds that information exists that was not known to the

movant at the time of the hearing and that has a material bearing on the issue

whether there are conditions of release that will reasonably assure the

appearance of such person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(f).

      As noted, a detention hearing was held previously in this matter and

Defendant was ordered detained pending trial. During the March 10 hearing,

Defendant acknowledged that the provisions of Section 3142(f) establish the

standard by which Defendant’s Motion for Release should be considered.

      B. Application of the Section 3142(f) Standard

      Defendant contends that the failure of the jury to reach a verdict as well

as the time that Defendant has spent so far in custody constitutes new

information that was not available to Defendant at the time the Detention

Order was entered. Defendant further argues that this information, and

primarily the fact that his trial ended with a hung jury and a mistrial, is

material to whether Defendant should be detained, particularly as it relates to

the consideration of the weight of the evidence against Defendant.

      In response, the Government concedes that while the conclusion of

Defendant’s trial with a hung jury and mistrial is new information that

                                        4

     Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 4 of 7
Defendant did not have previously, this information is not material and should

not change the Court’s prior conclusion regarding detention.

      Having considered the parties’ filings and received the arguments of

counsel, the undersigned is not persuaded that the requirements of Section

3142(f) have been satisfied such that Defendant’s detention hearing should

now be reopened.

      To the extent that Defendant references the time he has spent in custody

to date, that information is not material to a detention decision. United States

v. Hare, 873 F.2d 796, 799 (5th Cir. 1989) (“Nor can the length of his current

or potential future detention be considered under [3142(f)] since it is not

material to the issue of risk of flight or dangerousness.”).

      While information regarding the hung jury was not available to

Defendant at the time of his previous detention hearing, it is likewise not

material to the detention of Defendant. The weight of the evidence against a

defendant is a factor to be considered when a court evaluates potential pretrial

detention, see 18 U.S.C. §3142(g)(2), and the Detention Order here referenced

that factor. Doc. 8 at 3. However, while it did indicate that some sexual contact

appeared to have occurred, the Detention Order recognized that there were, as

the Government describes it, “competing narratives” about the contact.

      The Detention Order also cited other relevant factors, including the

nature and circumstances of the offenses charged, the history and

                                        5

     Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 5 of 7
characteristics of Defendant, and the nature and seriousness of the danger that

would be posed by his release. The undersigned also noted that the lack of

information provided regarding the extent to which Defendant could come into

contact with other children during a period of pretrial release was “of great

significance.” The Detention Order likewise took into account the rebuttable

presumption against detention that arises pursuant to 18 U.S.C. §3142(e)(3).

That is, the Court’s detention decision was not based solely on the weight of

the Government’s evidence against Defendant as it was presented at that time.

United States v. Baize, No. 1:13CR296-1, 2013 WL 6532704, at *3 (M.D.N.C.

Dec. 12, 2013) (“the Court, in ordering detention, neither characterized the

evidence against the defendant as strong nor treated the strength of the

evidence as a factor favoring detention”).

      Therefore, assuming that the inability of the jury to reach a verdict in

Defendant’s trial would bear on the weight of the evidence factor under Section

3142(g), the undersigned concludes that this new information, in this case,

does not have a material bearing on whether conditions of release would be

appropriate and, therefore, that Defendant has not satisfied the requirements

of Section 3142(f) to justify the reopening of his detention hearing.




                                        6

     Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 6 of 7
      Accordingly, Defendant’s Motion for Pretrial Release (Doc. 55) is

DENIED and the Government’s Motion to Dismiss Motion for Pretrial Release

(Doc. 57) is DENIED AS MOOT.1

      It is so ordered.

                                      Signed: March 11, 2021




1 Had Defendant's detention hearing been reopened, the victim’s mother would have
been provided, pursuant to 18 U.S.C. §3771, an opportunity to address the court
concerning Defendant’s potential release. The Government did not request that she
be allowed to be heard with regard to the predicate question of whether the reopening
of the detention hearing was justified in the first instance.
                                          7

      Case 1:19-cr-00131-MR-WCM Document 61 Filed 03/11/21 Page 7 of 7
